Exhibit 99.5 BANK OF AMERICA, N.A. TO: The Bank of New York, not individually but solely as trustee for the Supplemental Interest Trust for CWALT, Inc., Alternative LoanTrust2007-16CB ATTN: Corporate Trust MBS Administration, CWALT, Series 2007-16CB Matthew J. Sabino TEL: 212 815 6093 FAX: 212 815 3986 FROM: Bank of America, N.A. 233 South Wacker Drive - Suite 2800 Chicago, Illinois 60606 TEL: (+1) FAX: (+1) This Confirmation supersedes and replaces any and all Confirmations previously sent to you in respect of this Transaction. Date: 13th June 2007 Our Reference No. 2822969 / 2822972 Reference Name: Denny Trompeter Internal Tracking Nos. 2822969 / 2822972 Dear Sir/Madam, The purpose of this letter agreement is to confirm the terms and conditions of the transaction entered into between The Bank of New York, not individually but solely as trustee for the Supplemental Interest Trust for CWALT, Inc., Alternative LoanTrust2007-16CBand Bank of America, N.A., a national banking association organized under the laws of the United States of America (each a “party” and together “the parties”) on the Trade Date specified below (the “Transaction”).This letter agreement constitutes a “Confirmation” as referred to in the ISDA Master Agreement specified in paragraph 1 below.In this Confirmation, “Party A” means Bank of America, N.A., and “Party B” means The Bank of New York, not individually but solely as trustee for the Supplemental Interest Trust for CWALT, Inc., Alternative LoanTrust2007-16CB. The definitions and provisions contained in the 2efinitions, as published by the International Swaps and Derivatives Association, Inc. (the “Definitions”), are incorporated into this Confirmation.In the event of any inconsistency between the Definitions and this Confirmation, this Confirmation will govern. 1.This Confirmation evidences a complete binding agreement between the parties as to the terms of the Transaction to which this Confirmation relates.In addition, the parties agree that for the purposes of this Transaction, this Confirmation will supplement, form a part of, and be subject to an agreement in the form of the 1aster Agreement (Multicurrency-Cross Border) as if the parties had executed an agreement in such form (but without any Schedule except for the elections noted below) on the Trade Date of the Transaction (such agreement, the “Form Master Agreement”).In the event of any inconsistency between the provisions of the Form Master Agreement and this Confirmation, this Confirmation will prevail for the purpose of this Transaction. Each party represents to the other party and will be deemed to represent to the other party on the date on which it enters into this Transaction that (absent a written agreement between the parties that expressly imposes affirmative obligations to the contrary for that Transaction): (a)Non-Reliance.Each party has made its own independent decisions to enter into this Transaction and as to whether this Transaction is appropriate or proper for it based upon its own judgment and upon advice from such advisors as it has deemed necessary.It is not relying on any communication (written or oral) of the other party as investment advice or as a recommendation to enter into this Transaction; it being understood that information and explanations related to the terms and conditions of this Transaction shall not be considered investment advice or a recommendation to enter into this Transaction.Further, such party has not received from the other party any assurance or guarantee as to the expected results of this Transaction. (b)Evaluation and Understanding.It is capable of evaluating and understanding (on its own behalf or through independent professional advice), and understands and accepts, the terms, conditions and risks of this Transaction.It is also capable of assuming, and assumes, the financial and other risks of this Transaction. (c)Status of Parties.The other party is not acting as an agent, fiduciary or advisor for it in respect of this Transaction. 2.The terms of the particular Transaction to which this Confirmation relates are as follows: Notional Amount: For each Calculation Period, the Notional Amount shall equal the Notional Amount for such Calculation Period as detailed in the Schedule of Notional Amounts attached hereto. Trade Date: 4th June 2007 Effective Date: 25th July 2007 Termination Date: 25th August 2011 Fixed Amounts: Fixed Rate Payer: Party B, provided, however, that the payment of the Fixed Amount to Party A has been made on behalf of Party B by Deutsche Bank AG, New York Fixed Rate Payer Payment Dates: 29th June 2007 Fixed Amount: USD 320,500.00 Floating Amounts: Floating Rate Payer: Party A 2 Floating Rate Payer Calculation Amount: The Notional Amount Cap Rate I: 5.50000% Cap Rate II: 9.00000% Floating Rate Payer Payment Dates: Early Payments shall be applicable – 2 Business Days prior to each Floating Rate Payer Period End Date Floating Rate Payer Period End Dates: The 25th of each Month, commencing on 25th August 2007 and ending on the Termination Date.No Adjustment. Floating Amount: The product of (a)the Notional Amount (b) the Floating Rate Day Count Fraction and (c) the Settlement Spread which shall be calculated in accordance with the following formula: If USD-LIBOR-BBA is greater than the Cap Rate I for the applicable Calculation Period, then Settlement Spread (USD-LIBOR-BBA – applicable Cap Rate I) provided, however, that if USD-LIBOR-BBA for any Calculation Period is greater than the Cap Rate II then the USD-LIBOR-BBA for such Calculation Period shall be deemed to be the Cap Rate II. If 1 Month USD-LIBOR-BBA is less than or equal to the Cap Rate I for the applicable Calculation Period, then Settlement Spread Zero. Floating Rate for initial Calculation Period: to be determined Floating Rate Option: USD-LIBOR-BBA Designated Maturity: 1 month Spread: None Floating Rate Day Count Fraction: 30/360 Reset Dates: First day of each Calculation Period. Business Days: New York 3 Calculation Agent: Party A; provided, however, that if an Event of Default occurs with respect to Party A, then Party B shall be entitled to appoint a financial institution which would qualify as a Reference Market-maker to act as Calculation Agent. 3.Form Master Agreement. (a)“Specified Entity” means, in relation to Party A, for the purpose of Section 5(a)(v), Section 5(a)(vi), Section 5(a)(vii) and Section 5(b)(iv): Not Applicable. (b)“Specified Entity” means, in relation to Party B, for the purpose of Section 5(a)(v), Section 5(a)(vi), Section 5(a)(vii) and Section 5(b)(iv): Not Applicable. (c)“Specified Transaction” is not applicable to Party A or Party B for any purpose, and accordingly, Section 5(a)(v) shall not apply to Party A or Party B. (d)The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the Form Master Agreement will not apply to Party A or to Party B. (e)The “Automatic Early Termination” provision of Section 6(a) of the Form Master Agreement will not apply to Party A or to Party B. (f)The Form Master Agreement will be governed by, and construed in accordance with, the laws of the State of New York without reference to its conflict of laws provisions (except for Sections 5-1401 and 5-1402 of the New York General Obligations Law). (g)The phrase “Termination Currency” means United States Dollars. (h)For the purpose of Section 6(e) of the Form Master Agreement, Market Quotation and Second Method will apply. 4.Recording of Conversations. Each party to this Transaction acknowledges and agrees to the tape (and/or other electronic) recording of conversations between the parties to this Transaction whether by one or other or both of the parties or their agents, and that any such recordings may be submitted in evidence in any Proceedings relating to the Form Master Agreement and/or this Transaction. 5.Credit Support Document. In relation to Party A: Not Applicable. In relation to Party B: Not Applicable. 6.Credit Support Provider. In relation to Party A: Not Applicable. In relation to Party B: Not Applicable. 4 7.Account Details. Account for payments to Party A: USD NAME: BANK OF AMERICA NA CITY: NEW YORK ABA #: 026009593 ATTN: BOFAUS3N NAME: BANK OF AMERICA NA CITY: CHARLOTTE ACCT: 6550219386 ATTN: RATE DERIVATIVE SETTLEMENTS ATTN: BOFAUS6SGDS Account for payments to Party B: The Bank of New York New York, NY ABA # 021-000-018 GLA # 111-565 For Further Credit:TAS A/C 540931 Attn:Matthew J. Sabino Tel:212 815 6093 Fax:212 815 3986 8.Offices. The Office of Party A for this Transaction is:Charlotte, North Carolina Please send notices to fax no. (866- 218 - 8487) The Office of Party B for this Transaction is:
